Citation Nr: 1733692	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for eczema as of April 23, 2010.

2.  Entitlement to a rating in excess of 10 percent for post-traumatic headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently resides at the RO in North Little Rock, Arkansas.  In June 2016 the Board denied the claim for an initial rating in excess of 10 percent for post-traumatic headaches, and granted entitlement to a rating of 10 percent, but not higher, prior to April 23, 2010, and thus denied entitlement to a rating in excess of 10 percent prior to April 23, 2010.  The Board remanded the claim for increased rating for eczema more than 10 percent as of April 23, 2010, for development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In February 2017, the Court granted a Joint Motion for Partial Remand, vacated the portion of the June 2016 decision relating to post-traumatic headaches, and remanded the case to the Board.  

An August 2016 rating decision assigned an initial 10 percent rating for eczema, effective August 1, 2008.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Board notes that the Veteran reported in December 2013 that her eczema had worsened in severity since a April 2010 examination.  In June 2016, the issue was remanded to schedule the Veteran a VA examination of eczema.  It was requested that the RO work with the Veteran to schedule the examination during a period of flare up.  The record does not contain adequate information on the Veteran's symptoms during a flare-up of eczema symptoms since her increase in symptoms after 2010.  Also, the Veteran has not received a VA examination to determine the severity of eczema since 2014.  Therefore, a new VA exam is necessary to consider the present state of the Veteran's eczema.  

The Board notes that a recently scheduled examination was cancelled by the Veteran in August 2016.  The Veteran reported that she was not experiencing problems with the skin disability at that time.

In a July 2017 appellate brief, the Veteran's representative stated that an increased rating is warranted because the Veteran's symptoms.  Furthermore, the previous Board remand requested that the RO work with the Veteran to schedule an examination during a time of skin symptoms flare up, if possible.  Therefore, it is essential that the Veteran receives a new examination, during a time of skin symptom flare up if possible, so that the Board can properly assess and adjudicate this matter with the most up to date information on the Veteran's symptoms.

As it pertains to the post-traumatic headaches, the Veteran has not had a VA examination since July 2014, and the argument of record suggests that the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of post-traumatic headaches.

Clinical documentation dated after April 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from April 2017 to present.  

2.  Schedule the Veteran for a VA skin examination to determine the current severity of eczema.  Work with the Veteran to schedule the examination during a flare-up of her eczema.  The examiner should note all relevant pathology including any disabling effects on any body part, and all indicated tests should be conducted.  The examiner must review the claims file and should note that review in the report.  Photographs should be included in the examination report.

(a) The examiner must specifically comment upon the percentage of the entire body and exposed areas affected by eczema.  

(b) The examiner should specifically comment upon any scars related to eczema, and describe any scars in detail.  

(c) The examiner should comment as to whether eczema requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  If so, the frequency of use should be indicated.

3.  Schedule the Veteran for a VA examination to determine the current extent and severity of headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims folder in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examination report should note the review of the claims file.  The examiner is asked to detail the frequency and severity of headaches, in particular the frequency and duration of any prostrating attacks.  The examiner should also opine as to whether or not the headaches are productive of severe economic inadaptability.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

